DETAILED ACTION
Claims 1-21, 27-44 and 52 were subject to restriction requirement mailed on 11/10/2021.
Applicant filed a response, and elected Group I, claims 1-10, and withdrew claims 11-21, 27-44 and 52, without traverse on 01/07/2022.
Claims 1-21, 27-44 and 52 are pending, and claims 11-21, 27-44 and 52 are withdrawn.
Claims 1-10 are rejected.

Election/Restrictions
Applicant’s election without traverse of claims 1-10 in the reply filed on 01/07/2022 is acknowledged.
Claims 1-10 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected Group, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 01/07/2022.

Priority
Applicant’s claim for the benefit of a prior-filed application (PCT/AU2018/050895, filed 08/22/2018; PRO 62549816, filed on 08/24/2017) under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, 365(c), or 386(c) is acknowledged.

Claim Objections
Claim 1 is objected to because of the following informalities:  
Claim 1, line 6, recites a phrase “the ratio of the surface area of the HOC to surface area of the ORC”. To ensure proper antecedent basis and clarity, it is .
Appropriate correction is required.
	
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1, line 4, recites a phrase “the catalyst”. However, it is unclear what the phrase refers to, i.e., the catalyst composition in the preamble, the hydrogen oxidation catalyst (HOC), or the oxygen reduction catalyst (ORC). The examiner interprets the phrase refers to the catalyst composition in the preamble. Interpretation is speculative. Clarification is requested.

Claim 1 recites “the catalyst is adapted for low temperature activation of a hydrogen combustion reaction”. It is not clear what is meant by "adapted for" or how the catalyst must be changed or modified in order to make it adapted for low temperature activation of a hydrogen combustion reaction.

The term “low” in claim 1, line 4, is a relative term which renders the claim indefinite. The term “low” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. 

Claim 1, line 6, recites “the surface area of the HOC to surface area of the ORC” (emphasis added). However, it is unclear what “surface area” refers to, i.e., specific surface area of particles of the HOC and specific surface area of particles of the ORC, or a size of an area of the HOC occupies and a size of an area of the ORC occupies. The examiner interprets “surface area” refers to a size of an area of the HOC occupies and a size of an area of the ORC occupies, according to illustrations in the specification ([0042], FIG 1A and FIG 1B). Clarification is requested.

Regarding dependent claims 2-10, these claims do not remedy the deficiencies of parent claim 1 noted above, and are rejected for the same rationale.

Claims 4-5 recite “the catalyst is adapted to activate hydrogen combustion”. It is not clear what is meant by "adapted to" or how the catalyst must be changed or modified in order to make it adapted to activate hydrogen combustion.

Claim Rejections - 35 USC § 102/103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the 
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1 and 3-10 are rejected under 35 U.S.C. 102(a)(1) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Casella et al., An electrochemical and XPS study of the electrodeposited binary Pd-Sn catalyst: The electroreduction of nitrate ions in acid medium, Journal of Electroanalytical Chemistry, 2006, 588, 147-154 (Casella) (provided in IDS received on 09/29/2021).
Regarding claims 1 and 3-10, Casella discloses binary electrodeposited Pd-Sn catalyst (Casella, page 153, right column, section Conclusion); wherein Pd reads upon a hydrogen oxidation catalyst (HOC). Casella further discloses the XPS characterization of the electrodeposited films gives an average surface composition of 50-60% Sn, 40-50% SnO (i.e., stannous oxide), 60-70% Pd and 30-40% of palladium oxide species independently of the electrochemical treatment and Pd:Sn atomic ratio (Casella, page 153, right column, section Conclusion), wherein SnO reads upon the oxygen reduction catalyst (ORC)
Casella further discloses several active films were prepared using electrolytic baths containing various Pd:Sn concentration ratios, and specifically Pd80Sn20 in Table 1 (Casella, page 150, left column, 2nd paragraph and Table 1). As indicated by the formula Pd80Sn20, the atomic ratio of Pd to Sn in the disclosed Pd80Sn20 is 4:1, which suggests that the ratio of the surface area of Pd (i.e., the HOC) to surface area of SnO (i.e., the ORC) is 9:1 to 6:1 ( (60-70%)*4 : (30-40%)*1 = 2.4~2.8 : 0.3~0.4 = 9:1 to 6:1), and reading upon the claimed limitation wherein the ratio of the surface area of the HOC to surface area of the ORC is between about 9:1 and about 4:1 (assuming ratio of surface area can be estimated from ratio of molar concentrations).
Alternatively, further regarding claim 1, Casella discloses binary metal oxide films with compositions ranging from Pd (i.e., Pd100Sn0) to Sn (i.e., Pd0Sn100), with specific samples including Pd, Pd80Sn20, Pd70Sn30, Pd7Sn93, Sn, etc. (Casella, page 150, left column, Table 1), prima facie case of obviousness exists, In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).

Further regarding claims 1 and 4-5, given that the method of making the binary electrodeposited Pd-Sn catalyst and the materials used to form the binary electrodeposited Pd-Sn catalyst in Casella are substantially identical to the method of making the catalyst composition and the material used to form the catalyst composition in the present invention, i.e., the binary electrodeposited Pd-Sn catalyst of Casella is prepared by voltage cycling (i.e., electrodeposition) in deaerated solution containing 0.5 mM Na2PdCl6, 0.5 mM SnCl2 and 25 mM HCl (Casella, page 148, right column, section 2.3, 1st paragraph), which is substantially identical to the method used to prepared Example 1 in the specification (specification, page 27), therefore, it is clear that the binary electrodeposited Pd-Sn catalyst of Casella would inherently be adapted for low temperature activation of a hydrogen combustion reaction, wherein the catalyst is adapted to activate hydrogen combustion at a temperature of below about 140 °C, and wherein the catalyst is adapted to activate hydrogen combustion at a temperature of below 20 °C. Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established. In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977). See MPEP 2112.01 (I).

not drawn to a method of making. Thus, “[E]ven though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process”, In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985). Further, “although produced by a different process, the burden shifts to applicant to come forward with evidence establishing an unobvious difference between the claimed product and the prior art product”, In re Marosi, 710 F.2d 798, 802, 218 USPQ 289, 292 (Fed. Cir.1983). See MPEP 2113. 
Therefore, absent evidence of criticality regarding the presently claimed process and given that Casella meets the requirements of the claimed product, Casella clearly meets the requirements of the present claim.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art 

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 2 is rejected under 35 U.S.C. 103 as being unpatentable over Casella.
Regarding claim 2, Casella discloses binary metal oxide films with compositions ranging from Pd (i.e., Pd100Sn0) to Sn (i.e., Pd0Sn100), with specific samples including Pd, Pd80Sn20, Pd70Sn30, Pd7Sn93, Sn, etc. (Casella, page 150, left column, Table 1), which encompasses the composition required to achieve wherein the ratio of the surface area of the HOC to the surface area of the ORC is about 20: 3. As set forth in MPEP 2144.05, in the case where the claimed range “overlap or lie inside ranges disclosed by the prior art”, a prima facie case of obviousness In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KELING ZHANG whose telephone number is (571)272-8043. The examiner can normally be reached Monday - Friday: 9:00am-5:00pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ching-Yiu Fung can be reached on 571-270-5713. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/K. Z./Examiner, Art Unit 1732                                                                                                                                                                                                        


/CORIS FUNG/Supervisory Patent Examiner, Art Unit 1732